Citation Nr: 1755860	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-45 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1954 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's lumbar spine disability began in service.


CONCLUSION OF LAW

A lumbar spine disability was incurred in active service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his lumbar spine disability is due to his active service.

In April 2002, VA determined that the Veteran's service treatment records were likely destroyed. 

In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

Here, alternative evidence has been submitted, including statements from the Veteran's daughter and testimony from the Veteran.  This evidence is found to be credible and helps to establish the onset of a lumbar spine disability while the Veteran was in service.

The Veteran credibly reported that he injured his back during active service as his duties required him to lift, stack, load, and unload heavy ammunition boxes, which resulted in falls.  He testified that he went to sick call at least two times while in service for back pain, but was merely given aspirin and then given additional duties as punishment for reporting to sick call.  He credibly testified that he started receiving treatment for his back shortly after his separation from service.  In addition, the Veteran submitted a statement from his daughter, which supports his description of experiencing back pain shortly after active service.

The Veteran also submitted a medical opinion from his physician Dr. Keith White.  Dr. White opined that the Veteran's lumbar spine disability was as likely as not due to his duties during active service.

The reports of the Veteran and his daughter are given great probative weight.  The Veteran and his daughter are competent to report symptoms of a lumbar spine disability as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt their credibility.

The opinion of Dr. White is also given great probative weight as he examined the Veteran's available medical evidence and explained why he believed that the Veteran's current lumbar spine disability was related to his in-service injuries.

As described, the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a lumbar spine disability is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


